UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


                                  )
LATIN AMERICANS FOR SOCIAL        )
AND ECONOMIC DEVELOPMENT,         )
et al.,                           )
                                  )
                Plaintiffs,       )
                                  ) Civil Action No. 09-897 (EGS)
                v.                )
                                  )
The ADMINISTRATOR of the          )
Federal Highway Administration    )
in his official capacity,         )
et al.,                           )
                                  )
                Defendants.       )
                                  )


                          MEMORANDUM OPINION

     On November 25, 2009, the Court granted defendants’ motion

to transfer this action to the United States District Court for

the Eastern District of Michigan (the “Eastern District of

Michigan”).   Plaintiffs have filed a motion for reconsideration

of this decision, and sought leave to file an amended complaint.

Upon consideration of plaintiffs’ motion, the response and reply

thereto, the applicable law, and the entire record, the Court

DENIES plaintiffs’ motion for reconsideration.      Having determined

that justice does not require the Court to reconsider its

transfer Order, the Court declines to consider plaintiffs’

request to amend their complaint; this issue shall be preserved

for determination by the transferee court.
I.   BACKGROUND

     Plaintiffs are challenging the decision of the Federal

Highway Administration (“FHWA”) to authorize construction of the

Detroit River International Crossing (“DRIC”), which would

connect Detroit, Michigan with Windsor, Ontario.    See Defs.’ Ex.

A, Record of Decision (“ROD”) at 1.    Plaintiffs allege that

defendants’ issuance of the ROD violated the Administrative

Procedure Act (“APA”), the National Environmental Policy Act

(“NEPA”), Section 4(f) of the Department of Transportation Act,

and Section 106 of the National Historic Preservation Act.

Compl. ¶¶ 305-313.   Defendants filed a motion to transfer this

action to the Eastern District of Michigan, which the Court

granted on November 25, 2009.   Plaintiffs subsequently filed a

motion for reconsideration of this decision, which is now ripe

for determination by the Court.1


     1
        On November 25, 2009, while the Court was in the midst of
finalizing its Memorandum Opinion transferring this action to the
Eastern District of Michigan, plaintiffs filed a motion for
preliminary injunction. See Docket No. 29. Based on plaintiffs’
assertions of irreparable harm in the absence of an injunction,
see Pls.’ Mot. for Prelim. Inj. at 39-41, and in light of the
upcoming Thanksgiving holiday, the Court found it appropriate to
telephonically issue its ruling to the parties. After the Court
apprised the parties that the case would be transferred to the
Eastern District of Michigan, plaintiffs’ counsel - without
knowledge of the Court’s rationale for its decision - notified
the Court that it would be filing a motion for reconsideration.
See also Pls.’ Mot. for Recons. ¶ 15 (“Plaintiffs’ counsel
expressly requested that the Court not enter an order
transferring the matter until Monday, November 30, 2009, and that
Plaintiffs be permitted to review the memorandum and submit a
motion to reconsider.”). Plaintiffs’ counsel is cautioned that a

                                   2
II.   LEGAL STANDARD

      A district court may revise its own interlocutory rulings

“at any time before the entry of judgment adjudicating all the

claims and the rights and liabilities of all the parties.”        Fed.

R. Civ. P. 54(b).      The standard of review for interlocutory

orders differs from the standard of review for final judgments

under Federal Rules of Civil Procedure 59(e) and 60.      See, e.g.,

Campbell v. United States DOJ, 231 F. Supp. 2d 1, 7 (D.D.C. 2002)

(citing cases).   The primary reasons for amending a judgment

pursuant to Rule 59(e) are “an intervening change of controlling

law, the availability of new evidence, or the need to correct

clear error or prevent manifest injustice.”      Firestone v.

Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996).      The Court may

reconsider any interlocutory judgment “as justice requires.”

Childers v. Slater, 197 F.R.D. 185, 190 (D.D.C. 2000).      However,

“[the Court’s] discretion to reconsider interlocutory orders is

tempered somewhat by the Supreme Court’s [admonition] that courts

should be loathe to do so in the absence of extraordinary

circumstances such as where the initial decision was clearly



motion for reconsideration is not a motion that should be filed
as a matter of course. Given the Court’s limited judicial
resources and significant interest in finality, such a motion
should only be filed when, after careful consideration of the
Court’s opinion, a party determines that an “extraordinary
circumstance[]” necessitates reconsideration. Keystone Tobacco
Co. v. United States Tobacco Co., 217 F.R.D. 235, 237 (D.D.C.
2003). No such circumstance has been presented in this case.

                                    3
erroneous and would work a manifest injustice.”     Keystone Tobacco

Co. v. United States Tobacco Co., 217 F.R.D. 235, 237 (D.D.C.

2003) (internal quotation marks omitted) (second alternation in

the original).   Motions for reconsideration should not be treated

as “an opportunity to reargue facts and theories upon which a

court has already ruled.”     Black v. Tomlinson, 235 F.R.D. 532,

533 (D.D.C. 2006) (internal quotations omitted).

III. ANALYSIS

     Plaintiffs ask the Court to reconsider its ruling

transferring this case to the Eastern District of Michigan,

arguing that “[t]his Court’s conclusion that the Eastern District

of Michigan has a stronger interest in this action than the

District of Columbia is erroneous.”    Pls.’ Mot. for Recons. ¶ 3.

Specifically, plaintiffs argue that because the DRIC project is

“of immense national and international importance,” the Court

erred in its determination that transfer was proper pursuant to

28 U.S.C. § 1404(a).   Pls.’ Mot. for Recons. ¶¶ 5-7.

     “The Court finds that this argument by plaintiffs is ‘little

more than a rehash of the arguments’ previously argued and

rejected by the Court.”     ASPCA v. Ringling Bros. & Barnum &

Bailey Circus, 246 F.R.D. 39, 41 (D.D.C. 2007) (quoting Black,

235 F.R.D. at 533)).   In its Memorandum Opinion, the Court

“acknowledge[d] that Washington-based federal officials had a

role in the events underlying plaintiffs’ lawsuit,” Mem. Op. at


                                   4
10, and recognized that the DRIC project “is an international

border crossing raising issues of national and international

significance, including international commerce, homeland

security, foreign relations, and national spending.”   Mem. Op. at

14 (internal quotation marks omitted).   Nevertheless, after

carefully considering each of the relevant § 1404(a) factors, the

Court found that transfer to the Eastern District of Michigan was

warranted because (i) the majority of operative events occurred

in Michigan, including the drafting, signing, and issuance of the

Draft Environmental Impact Statement, Final Environmental Impact

Statement, and the ROD; (ii) the United States’ public hearings,

meetings, and workshops on the DRIC project were held in

Michigan; (iii) all of the identifiable, non-governmental public

comments were received from Michigan residents; (iv) the

administrative record was assembled in Michigan; (v) all of the

plaintiffs are residents of Michigan; and (vi) the DRIC project

will be located in Michigan, thereby most directly effecting

Michigan residents.   See also Mem. Op. at 20 (“In sum, having

balanced plaintiffs’ choice of forum in the District of Columbia

against the relevant private- and public- interest factors, the

Court concludes that the balance of private and public interests

counsels in favor of transferring this action to the judicial

district with the greatest stake in the pending litigation -

plaintiffs’ home forum and the site of the DRIC project - the


                                 5
Eastern District of Michigan.”).       In light of these and other

facts discussed at length in the Court’s Memorandum Opinion, the

Court rejects plaintiffs’ assertion that it committed clear error

in transferring the case pursuant to § 1404(a).       Accordingly,

having determined that justice does not require the Court to

reconsider its earlier decision, plaintiffs’ motion for

reconsideration is DENIED.2

      As the Court has not reconsidered its Order to transfer

venue to the Eastern District of Michigan, the Court declines to

rule on plaintiffs’ motion to amend their complaint.       This issue

should be resolved by the transferee court in the Eastern

District of Michigan.

IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES plaintiffs’

motion for reconsideration.   An Order accompanies this Memorandum

Opinion.

SIGNED:    Emmet G. Sullivan
           United States District Court Judge
           December 14, 2009



      2
          Despite defendants’ assertion to the contrary, the
Court concludes that it has jurisdiction to resolve plaintiffs’
motion for reconsideration because this Court’s docket does not
yet reflect an entry indicating that the case files have been
received by the Eastern District of Michigan. See Pls.’ Reply
Br. at 2 n.1 (explaining that jurisdiction remains with the
transferor court until the papers are lodged in the transferee
court (citing 15 Charles A. Wright, Federal Practice and
Procedure § 3846)).

                                   6